Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 23 December, 2020. After entry of the amendment claims 1-3, 5, 7-9, 12, 14, 36, 48-50, 52, 53, 63, 66, 68, 69, 72, 75, and 81-83 are pending in the instant application. Claims 48-50, 52, 63, 66, 68, 69, 72, 75, 81, and 83 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-3, 5, 7-9, 12, 14, 36, 53, and 82 are currently under examination.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claim 36 stands rejected under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The guidelines for determining if patent claims comply with the written description requirement of 35 U.S.C. § 112, first 
	Amended claim 36 is directed toward an antibody, or antibody fragment, comprising a VH sequence comprising at least 95% sequence identity to SEQ ID NO.: 1 and a VL sequence comprising at least 95% sequence identity to SEQ ID NO.: 2, wherein said VH and VL sequences comprise the VH CDRs 1-3 of SEQ ID NOS.: 17, 18, and 19 and the VL CDRs 1-3 of SEQ ID NOS.: 20, 21, and 22. The claim breadth is still considerable and encompasses a large genus of variant AbV-1 antibodies. The amended claim language does not exclude CDR variation. The AbV1 VH and VL sequences comprise the following amino acid sequences:
VH (SEQ 1; 131 amino acids)
QMQLQESGPGLVKPSETLSLTCVVSGGSVSGNIWSWIRQSPGKGPEWVGFVSGEYIEYNPSLKSRLTISRDTSKNQLSLTLRSVTAADTAMYYCAKTLRARRIYGVIAFGEVYDYHYFDVWGKGTMVTVSS; and,
VL (SEQ 2; 112 amino acids)
GEKSNGARAVQWYQQKPGQAPVLIIYNNQDRPSGIPERFSASPDAGFGTTATLTISRVEAGDEADYYCHIWDSRFPLSWVFAGGTKLTVL (CDRs are bold-faced).
Even a limited amount of genetic variation encompasses an inordinate number of variants (~3 x 1019 for the VH chain and ~1 x 1019 for the VL chain).1 However, the disclosure fails to provide any guidance pertaining to which amino acid residues are sine qua non for antigen-antibody binding interactions. The disclosure fails to describe the isolation and characterization of a reasonable number of AbV-1 variants. Although a limited number of variant antibodies were identified (e.g., AbV-1-9), nevertheless, these antibodies are insufficient to put Applicant in possession of the full genus of antibodies because of their structural and functional variation. It has been well-documented that minor perturbations in antibody structure can abrogate antigen-antibody binding interactions and other functional properties (Xiang et al., 1999; Liu et al., 1999; Winkler et al., 2000; Chen et al., 2015). The disclosure fails to teach which amino acids are sine qua non for antigen-antibody binding interactions. Furthermore, the art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate. Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sela-Culang et al., 2013; Sirin et al., 2016). Moreover, the PGT121 mAb appears to recognize a complex conformational carbohydrate epitope comprising both glycans and amino acids. The disclosure fails to disclose a reasonable number PGT121 variants that support the full breadth of the patent protection desired. 
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of antibody variants to support the desired claim breadth. Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons set forth supra. Applicant’s response failed to proffer any data concerning those amino acid residues that are sine qua non for antigen-antibody binding interactions. Moreover, the amended claims do not appear to exclude genetic variation in the VH or VL CDRs. Amendment of the claim language to reference an antibody wherein the various VH or VL CDRs are invariant would be acceptable.

Scope of Enablement
The previous rejection of claims 1-3, 5, 7-9, 12, 14, and 53 under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims, is hereby withdrawn in response to Applicant’s amendment and arguments.

Allowable Subject Matter
	As previously set forth, the monoclonal antibody AbV1 H and VL chains comprising the amino acid sequences of SEQ ID NOS.: 1 and 2, respectively, appears to be free of the prior art and would be allowable if rewritten in independent form. Claims directed toward an AbV1 variant mAb, or antigen-binding fragment thereof, comprising the CDRH1-3 and CDRL1-3 regions set forth in SEQ ID NOS.: 17-22 placed in the context of functioning VH and VL chains would also be acceptable providing the salient binding characteristics (anti-HIV-1 Env N-glycan-binding, or something similar thereto) of the antibody are also set forth. Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim revisions.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are 

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                              13 March, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.